Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 19, 2019

                                      No. 04-19-00754-CV

               VERDE ENERGY SOLUTIONS LLC and Roberto R. Thomae,
                                Appellants

                                                 v.

                                  SGET DUVAL OIL I LLC,
                                         Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-19-230
                         Honorable Baldemar Garza, Judge Presiding


                                         ORDER

       On October 29, 2019, appellants filed a motion requesting this court to stay the trial
court’s temporary injunction order requiring the production of “title opinions.” After
consideration, this court denied the motion. On November 5, 2019, appellants filed a motion for
rehearing of that order. After consideration, this court granted appellants’ motion, partially
stayed the trial court’s temporary injunction order until further order of this court, and ordered
appellee to file a response in this court. On November 18, 2019, appellee filed a response
followed by a “Motion to Refer Compliance and Enforcement for Temporary Injunction to Trial
Court,” requesting this court to refer this matter to the trial court for an evidentiary hearing. On
November 25, 2019, appellants filed a reply.
        After consideration, we DENY the motion appellants filed on October 29, 2019, and
ORDER the stay imposed by this court on November 8, 2019 lifted. We further DENY
“Appellee’s Motion to Refer Compliance and Enforcement of Temporary Injunction to Trial
Court” without prejudice to requesting that relief in the trial court. See TEX. CIV. PRAC. & REM.
CODE ANN. § 51.014(a)-(b) (an interlocutory appeal to grant of temporary injunction is not
subject to automatic stay of proceedings in trial court pending resolution of appeal).



                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court